Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit”, “a determination unit”, “a feature amount calculation unit”, “a defocus amount calculation unit”, “a processing unit”, “an in-focus area acquisition unit”, in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “an acquisition unit”, “a determination unit”, “a feature amount calculation unit”, “a defocus amount calculation unit”, “a processing unit”, “an in-focus area acquisition unit”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an acquisition unit”, “a determination unit”, “a feature amount calculation unit”, “a defocus amount calculation unit”, “a processing unit”, “an in-focus area acquisition unit”,  coupled with functional language “configured to acquire”, “configured to determine”, “configured to calculate a feature amount”, “configured to calculate a defocus amount”, “configured to execute processing”, “configured to acquire in-focus area information”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “an acquisition unit”, “a determination unit”, “a feature amount calculation unit”, “a defocus amount calculation unit”, “a processing unit”, “an in-focus area acquisition unit”,  are shown as being implemented by a CPU/processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 5, 10 and 13 along with their corresponding descriptions in the specification (Paragraphs 0027, 0106; Figures 5, 10 and 13 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


4.) Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising: 
a defocus amount calculation unit configured to calculate a defocus amount on the image data, based on the information and the feature amount,
 wherein the determination unit determines, as the processing frequency, a frequency at which a difference between a first contrast value corresponding to a first defocus amount included in the section and a second contrast value corresponding to a second defocus amount included in the section and different from the first defocus amount is greater than a predetermined threshold.”

Dependent Claims 2-13 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising: 
a defocus amount calculation unit configured to calculate a defocus amount on the image data, based on the information and the feature amount, 
wherein the determination unit determines, as the processing frequency, a frequency at which a difference between two contrast values corresponding to respective two consecutive defocus amounts in a plurality of defocus amounts included in the section is greater than a predetermined threshold.”

Regarding independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus for calculating a defocus amount of a predetermined section based on image data obtained by imaging using an imaging apparatus, the apparatus comprising: 
a defocus amount calculation unit configured to calculate a defocus amount of the predetermined section, based on the feature amount, 
wherein the predetermined processing frequency is a frequency determined based on a spatial frequency characteristic indicating a correspondence between a spatial frequency and a contrast value and attributed to the imaging apparatus, and information indicating the predetermined section, and is a frequency at which a difference between a first contrast value corresponding to a first defocus amount included in the predetermined section and a second contrast value corresponding to a second defocus amount included in the predetermined section and different from the first defocus amount is greater than a predetermined threshold.”

In regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising: 
calculating a defocus amount on the image data, based on the information and the feature amount, 
wherein a frequency at which a difference between a first contrast value corresponding to a first defocus amount included in the section and a second contrast value corresponding to a second defocus amount included in the section and different from the first defocus amount is greater than a predetermined threshold is determined as the processing frequency.”

Dependent Claim 17 is also allowed due to its dependence on allowed independent claim 16. 

With regard to independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising: 
calculating a defocus amount on the image data, based on the information and the feature amount, 
wherein a frequency at which a difference between two contrast values corresponding to respective two consecutive defocus amounts in a plurality of defocus amounts included in the section is greater than a predetermined threshold is determined as the processing frequency.”

Regarding independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for calculating a defocus amount of a predetermined section based on image data obtained by imaging using an imaging apparatus, the method comprising: 
calculating a defocus amount of the predetermined section, based on the feature amount, 
wherein the predetermined processing frequency is a frequency determined based on a spatial frequency characteristic indicating a correspondence between a spatial frequency and a contrast value and attributed to the imaging apparatus, and information indicating the predetermined section, and is a frequency at which a difference between a first contrast value corresponding to a first defocus amount included in the predetermined section and a second contrast value corresponding to a second defocus amount included in the predetermined section and different from the first defocus amount is greater than a predetermined threshold.”




The following are the closest prior-art of record:

Ogawa et al. (US Pub No.: 2020/0007854A1) disclose an image processing apparatus, comprises: an obtainment unit that obtains a captured image including a plurality of pixels, and distance information relating to a distance from an in-focus plane and corresponding to each of the plurality of pixels; a deriving unit that derives an evaluation value that indicates an accuracy of the distance information and is based on values of the plurality of pixels; and a generation unit that newly generates, based on the distance information and the evaluation value, distance information for each of the plurality of pixels, wherein the generation unit generates distance information corresponding to an area of interest including at least one pixel, based on distance information of a surrounding area of the area of interest. The distance information is either defocus information, an image shift amount, or information indicating a distance from the in-focus plane to an object. A three-dimensional appearance control unit performs sharpening processing by applying a three-dimensional appearance control amount set in the image processing condition while referring to a defocus amount in the defocus map for a processing target pixel with respect to luminance information of each pixel of input image data. The defocus amount calculated for each area is propagated based on the level of similarity between areas. Furthermore, by performing edge shaping, it is possible to cause the position of an edge of a defocus map to match the position of an edge of the input image. As a result, it is possible to suppress an artifact (an error or distortion) such as a pseudo contour after sharpening, which is caused by position of edges shifting.

Yanai et al. (US Pub No.: 2019/0253689A1) disclose image data of a photographic image that is inputted, and based on information related to a distance from a focal plane when capture is performed, the sharpness of an image that the inputted image data represents is controlled. Image data resulting from the sharpness control being performed is outputted. In the sharpness control, the sharpness control amount is set in accordance with the luminance of a peripheral region that neighbors an in-focus region that is determined to be in-focus in the image. The information related to the distance from the focal plane includes a defocus amount. The control unit controls, so that a first sharpness control amount corresponding to a first defocus amount is larger than a second control amount corresponding to a second defocus amount, which is smaller than the first defocus amount.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 






Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697